Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000401
                                                          11-DEC-2014
                                                          08:02 AM

                            SCWC-13-0000401


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                          SCOTT A. ABREGANO,

                    Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000401; FC-CR NO. 12-1-1963)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Scott A. Abregano’s

application for writ of certiorari filed on October 27, 2014, is
hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:     Honolulu, Hawai'i, December 11, 2014.

James S. Tabe                    /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama

Loren J. Thomas

for respondent

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson